DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 17/095,835 filed on November 12, 2020 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 6, 9, 10, 12-14, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tod et al. (US 2019/0225233).
 	In regard to claim 1, Tod et al. discloses a system for monitoring structural integrity of a vehicle, comprising:
a plurality of transducers positioned in the vehicle configured to generate transducer data ([0052] discloses  self-driving industrial vehicle 110  comprises one or more vehicle sensors 236. These vehicle sensors generally measure and monitor the state of the vehicle 110 itself. The vehicle sensors 236 may be associated with particular components of the vehicle 110. The vehicle sensors 236 may be encoders for measuring the displacement, velocity, and/or acceleration (e.g. angular displacement, angular velocity, angular acceleration) of mechanical components such as motors, wheels, and shafts. The vehicle sensors 236 may be thermal sensors for measuring heat, for example, the heat of a motor or brake. The vehicle sensors 236 may be inertial measurement units for measuring motion of the body of the vehicle 110);
 	a data acquisition module configured to receive the transducer data and generating combined transducer data  see ([0088] discloses at step 418, the current state information is compared with the reference data. According to some embodiments, comparing the current state information with the reference data may comprise selecting a particular statistic or statistics from within the reference data in order to compare with the current state information. For example, in a particular case, the current state information may be compared with reference data that represents an average or mean of previously state information. In another example, the current state information may be compared with the deviation, dispersion, or variation of the reference data) and [0089] discloses at step 420, outliers, if any, in the current state information are identified. Generally, an “outlier” exists in the current state information based on non-conformance of the current state information with the reference data, for example, using pattern recognition).
 	a processor configured to process the combined transducer data and identify outlier data (see [0089-[0095] wherein sensor data are collected and analyzes by comparing current state information with reference data using pattern recognition to identify outlier data within the current state).

 	In regard to claim 9, Tod et al. discloses a method for monitoring structural integrity of a vehicle, comprising: 
 	receiving transducer data from a plurality of transducers on a vehicle frame (see at least [0052], [0088], [0089]);
 	 filtering the transducer data to reduce noise; evaluating the transducer data to identify data patterns (see at least 89]); and 
determining a level of structural integrity of the vehicle based on the transducer data (see at least [0089]-[0095]).

 	In regard to claims 2 and 12 Tod et al. discloses wherein the processor is further configured to transmit a notification of the outlier data to a central computing system ( [0089] discloses outlier identification and [0090] discloses transmission of verification confirmation back to…fleet-management system, and/or server. Based on the verification confirmation received from the monitoring device, an outlier may be determined to exist based in respect of the anomaly). 	

 	In regard to claims 3 and 13, Tod et al. discloses wherein the outlier data indicates a change in the structural integrity of the vehicle ([0089] discloses outlier exists in the current state information based on non-conformance of the current state information with the reference data, for example, using pattern recognition. [0090] discloses outlier may be determined to exist based in respect of the anomaly. [0052] discloses measuring the displacement, velocity, and/or acceleration (e.g. angular displacement, angular velocity, angular acceleration) of mechanical components such as motors, wheels, and shafts. The vehicle sensors 236 may be thermal sensors for measuring heat, for example, the heat of a motor or brake. The vehicle sensors 236 may be inertial measurement units for measuring motion of the body of the vehicle 110 . [0106] discloses For example, the hardware malfunction outlier type may be based on one or more type of vehicle state information such as the heat of a motor. [0107] discloses In the example of the hardware malfunction determined by motor temperature… If the outlier corresponds to level 3 severity, then the maintenance technician and vendor support line may be notified, and, additionally, the engineering manager may be notified, since level 3 severity may indicate an imminent need to find a replacement vehicle and/or provide immediate repairs to the motor of the vehicle associated with the outlier.

 	In regard to claim 6, Tod et al. discloses wherein the plurality of transducers is configured to continuously generate transducer data (sensors 236 continually measure and monitoring the state of the vehicle components (see at least [0005], [0014], and  [0052]).

 	In regard to claim 10, Tod et al. discloses detecting an outlier in the data patterns (see at least [0073]-[0075] and step 510 in Fig. 5).

 	In regard to claim 14, Tod et al. discloses comparing the transducer data to identified classes of expected failures (see at least [0106], [0107]).

 	
 	In regard to claim 17, Tod et al. discloses  a system for monitoring structural integrity of a fleet of vehicles, comprising:
 	an onboard computing system on a first autonomous vehicle of the fleet configured to: 
receive the transducer data from a plurality of transducers on the first autonomous vehicle (see at least [0052]); and 
 	determine a level of structural integrity of the vehicle based on the transducer data (see at least [0089]-[0095]); and
 	 a central computing system (fleet-management system 112 or server 160) server) including a routing coordinator configured to receive first autonomous vehicle data including the level of structural integrity (see at least [0089]-0091], [0095-0097], [0099]-[0107]).

 	In regard to claim 18, Tod et al. discloses wherein the central computing system is further configured to:
identify data patterns from structural integrity data from a plurality of vehicles in the fleet (see at least [0073], [0074]); and
detect selected data patterns associated with structural integrity failures (see [0073]-[0075]).

 	In regard to claim 20, Tod et al. discloses  wherein the onboard computing system is further configured to evaluate the transducer data to identify data patterns, and detect an outlier in the data patterns (see at least [0073]-[0075]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tod et al. (US 2019/0225233).
 	In regard to claim 5, Tod et al. does not specifically disclose wherein at least one of the plurality of transducers is positioned at an interconnect between a vehicle frame and a vehicle fascia, and wherein the at least one transducer captures interconnect data.
 	 However, this is just a matter of configuration and a person of ordinary skill in the art before the effective filing date of the claimed invention would position the transducers according to the requests and therefore this claim is considered obvious.

6.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tod et al. (US 2019/0225233) in view of  Breed (US 2005/0125117).
 	In regard to claim 4, Tod et al. meets the limitations of claim 1 but does not particularly disclose wherein at least one of the plurality of transducers is a piezoelectric transducer.
 	Breed discloses wherein at least one of the plurality of transducers is a piezoelectric transducer (see at least [0304], [0291]-[0293]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tod et al. with the piezoelectric transducer of Breed. in order to more accurately detect vibration  and vehicle deformation in the vehicle components.

7.	Claim(s) 7, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tod et al. (US 2019/0225233) in view of  Zhang et al. (CN 103231693A).
 	In regard to claim 7, 8, 15, and 16, Tod et al. meets the limitations of claims 1 and 9 but does not particularly disclose a shaker module positioned in the vehicle, wherein the shaker module is configured to generate a soundwave; wherein the plurality of transducers is configured generate the transducer data in response to the soundwave.
 	Zhang et al. discloses a shaker module positioned in the vehicle, wherein the shaker module is configured to generate a soundwave; wherein the plurality of transducers is configured generate the transducer data in response to the soundwave (see at least claims 1-3 and 6).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tod et al. with acoustic alarm module of Zhan et also that the positioning accuracy of deformation or anomaly with respect with the acoustic wave is improved.

8.	Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tod et al. (US 2019/0225233) in view of Stanek et al. (US 20140324275).
 	In regard to claims 11 and 19, Tod et al. discloses detect an outlier in the first autonomous in para.[0052] but does not particularly disclose routing the first autonomous vehicle to a service center for inspection.
 	Stanek et al. discloses routing the first autonomous vehicle to a service center for inspection (see [0030], [0038], [0039], [0042-0045], [0004]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tod et al. with the vehicle service center of Stanek et al. so that the controller may determine an appropriate service center in order to analyze the fault and thereby cure the defect.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US 2005/0038580 discloses a method that includes maintaining data indicative of an aspect of structural integrity of identifiable vehicles after the vehicles have been manufactured.
 	US 2013/0021138 discloses A method of evaluating the structural integrity of a component such as a vehicle component includes receiving signals from radio frequency identification (RFID) tags embedded in the component. The signals received are then compared to stored data indicative of sets of signals and that is correlated with different physical conditions of the component. A level of structural integrity of the component is then determined based on the comparison. The RFID tags may be wirelessly activated by an RFID reader to generate the signals. The comparison and determination may be carried out by a processor of an RFID reader. A system for evaluating the structural integrity of a component is also provided. 	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661